Citation Nr: 0030486	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-08 469 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a sinus disorder, 
fatigue, headaches, cold-like symptoms, upper respiratory 
illnesses and tonsillitis, including as manifestations of 
undiagnosed illnesses.

3.  Entitlement to an initial rating greater than 10 percent 
for status post left shoulder dislocation with painful 
motion.

4. Entitlement to an initial rating greater than 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1994. This matter comes on appeal from a May 1997 
decision by the Albuquerque VA Regional Office.

The issue of service connection for a psychiatric disorder 
encompasses claimed anxiety, depression, cyclothymia, 
emotional, sleeping, and marital problems, and 
hypersensitivity, all separately certified for appeal.

The issues of service connection for a sinus disorder, 
fatigue, headaches, cold-like symptoms, upper respiratory 
illnesses and tonsillitis, including as manifestations of 
undiagnosed illnesses, and an initial rating greater than 10 
percent for hypertension are the subjects of a remand section 
of this decision. 


FINDINGS OF FACT

1.  A chronic psychiatric disorder had its onset during 
military service.

2.  The service-connected left shoulder disability is 
manifested by minimal limitation of motion, tenderness, and 
pain at the extremes of motion.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder was incurred in active 
service. 38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  An initial rating greater than 10 percent for a left 
shoulder disability is not warranted. 38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Codes 5201, 5203 (2000).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection - Psychiatric Disorder


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

The veteran was examined by a VA psychiatrist in June 1994, 
slightly more than 2 months after his discharge from service. 
It was noted that he had experienced a tendency toward mood 
swings for the previous year. The examiner felt that the 
severity of these mood swings did not warrant a diagnosis of 
a bipolar disorder, but rather cyclothymia.

A subsequent VA psychiatric examination was conducted in 
February 2000. The examiner commented that the veteran had 
had a pathological response to stress while on active duty.  
He developed depressive symptoms, paranoia, magical
thinking, and odd beliefs, social isolation, social anxiety, 
and adopted an eccentric appearance.  These symptoms 
currently created distress for him that make routine tasks of 
life and work more difficult. The diagnoses included 
depressive disorder, not otherwise specified.

Based on the above evidence, the Board finds that it is not 
unreasonable to conclude that a chronic psychiatric disorder, 
currently diagnosed as a depressive disorder, had its onset 
in service. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.303. 


Initial Rating - Left Shoulder

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Limitation of motion of the arm of a minor extremity at 
shoulder level warrants a 20 percent evaluation. 38 C.F.R. 
§ 4.71a, Code 5201.

Impairment of the clavicle or scapula of a minor extremity 
manifested by malunion warrants a 10 percent evaluation. With 
dislocation or nonunion and loose movement, a 20 percent will 
be assigned. 38 C.F.R. § 4.71a, Code 5203.


Analysis

At the time of a June 1994 VA examination, the veteran gave a 
history of injuring his left shoulder in a fall in service. 
Clinically, there was a 10 degree loss of full abduction and 
posterior extension, with discomfort at the extremes of 
motion. Some tenderness in the anterior aspect of the joint 
was evident. 

On reexamination by VA in February 2000, the veteran 
volunteered that once or twice a month his left shoulder 
becomes sore and stiff.  This was not activity related, nor 
was it related to the position of the limb.  It was not 
related to weather.
When rolling from side to side in bed, he got a feeling as 
though the shoulder would go out.  He had not been seen or 
treated formally for this problem, and he said that over the 
passage of time, there had been no specific change in his 
symptoms.  He had used no supporting device.  He was on no 
specific medication for his shoulder problem. In his upper 
extremities, external examination was completely normal. He 
had excellent muscle mass and excellent tone.  No localized 
tenderness in any of the muscles was noted.  Examination of 
his shoulder joints indicated that they are symmetrical and 
the musculature was well built.  The patient claimed some 
mild tenderness on deep palpation anteriorly, left shoulder, 
none on the right. Similarly, on attempting the apprehension 
test, that is, abduction, external rotation, he did
not have a feeling as if the shoulder was going to sublux or 
dislocate, but there was some mild soreness anteriorly on the 
left, not on the right.  The provocative test was bilaterally 
negative.  He had, measured by goniometer, 180 degrees of 
elevation as well as forward flexion.  With the arms abducted 
90 degrees, external rotation bilaterally was 90 degrees as 
well as internal rotation bilaterally to 90 degrees.  With 
the arms at the side of the body, internal rotation 
bilaterally was 90 degrees, external rotation was 40 degrees.  
He is able to, in adduction and internal rotation, bring his 
thumb tips to the level of the spinous process of at least 
T7, without any discomfort.  All the provocative measures are 
completely negative.  There is no evidence of any 
subluxability in either of the two shoulders to clinical 
examination.

The above clinical findings do not provide a basis for an 
evaluation in excess of 10 percent under Code 5203 or 5201. 
No more than minimal limitation of motion is shown, and 
neither dislocation or nonunion with loose movement has been 
reported. The veteran is not receiving treatment or taking 
medication for the service-connected left shoulder condition. 
Rather, the evidence of record indicates that the sole 
manifestations of this disability are tenderness and pain. 
The Board finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy, 
weakness, incoordination, swelling or deformity. Based on the 
foregoing, the Board finds that a higher rating based on 38 
C.F.R. §§ 4.40, 4.45, 4.59 is not warranted; DeLuca. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107.




ORDER

Service connection for a psychiatric disorder is granted.

An initial rating greater than 10 percent for status post 
left shoulder dislocation with painful motion is denied.


REMAND

Service connection for a sinus disorder, fatigue, headaches, 
cold-like symptoms, upper respiratory illnesses and 
tonsillitis, including as manifestations of undiagnosed 
illnesses has been denied as not being well-grounded. On 
November 9, 2000, the President of the United States signed 
H.R. 4864, the "Veterans Claims Assistance Act of 2000." 
Public Law 106-475. The Act reaffirms and clarifies the duty 
of the Secretary of Veterans Affairs to assist claimants in 
developing evidence pertinent to their claims for VA 
benefits.  It eliminates the previous requirement that a 
claim be well-grounded before VA's duty to assist arises.  
The Act requires the Secretary to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate his 
or her claim unless it is clear that no reasonable 
possibility exists that the Secretary's assistance would aid 
in substantiating the claim.

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8) service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) nion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis. Karnas. Further, additional 
development concerning the rating to be assigned for 
hypertension is in order. Accordingly, the case is remanded 
for the following action: 

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since service for the disabilities 
at issue.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the current extent and severity of his 
hypertension.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  Thereafter, the RO should schedule the 
veteran for appropriate VA examinations to 
determine the nature and etiology of the 
claimed conditions.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The examiner should provide an 
opinion as to the likelihood that a sinus 
disorder, fatigue, headaches, cold-like 
symptoms, or upper respiratory illnesses and 
tonsillitis had their onset in service or 
are otherwise related thereto. Further, the 
examiner should specify whether there are 
objective indications of chronic disability 
associated with these conditions, as 
manifestations of undiagnosed illnesses.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

4.  The RO should make every reasonable 
effort to comply with the notification 
requirements set forth in Veterans Claims 
Assistance Act of 2000.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 12 -


